TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00222-CV



                  Pryor Custom Homes, L.P.; RPCH Management, L.L.C.
                            and Edmund R. Pryor, Appellants

                                                v.

                           Mid-Continent Casualty Company, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN401390, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss this appeal. We grant their motion

and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Patterson and Waldrop

Dismissed on Agreed Motion

Filed: October 19, 2005